United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41595
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DWIGHT MURRY,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. G-01-CR-28-ALL
                        USDC No. G-03-CV-410
                        --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dwight Murry, federal prisoner # 45004-079, pleaded guilty

to one count of possession with intent to distribute cocaine

base, and he was sentenced to 135 months of imprisonment.         He

appeals the district court’s dismissal of his 28 U.S.C. § 2255

motion.   This court granted COA on the sole issue whether

counsel’s alleged failure to advise Murry regarding the

possibility of appeal and to file a requested notice of appeal

constituted ineffective assistance of counsel.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41595
                                -2-

     On appeal, Murry argues that he should have been granted a

downward departure under his plea agreement, that the Government

violated his plea agreement, and that counsel was ineffective for

allowing the Government to breach the plea agreement.   We will

not consider these arguments because they exceed the scope of the

issue on which COA was granted and because Murry has not

requested an expansion of the COA grant.   See United States v.

Kimler, 150 F.3d 429, 430-31 (5th Cir. 1998); Lackey v. Johnson,

116 F.3d 149, 151-52 (5th Cir. 1997).

     Murry has made no relevant appellate argument on the sole

issue on which COA was granted.   Federal Rule of Appellate

Procedure 28(a)(9) requires that an appellant’s argument contain

the reasons why he deserves the requested relief, together with

citation to the authorities, statutes, and parts of the record

relied on.   Although we liberally construe pro se briefs, see

Haines v. Kerner, 404 U.S. 519, 520-21 (1972), we nevertheless

require arguments to be briefed in order to be preserved.     Yohey

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).   Issues not

adequately argued in the body of the brief are deemed abandoned

on appeal.   See id.

     AFFIRMED.